Mr. Justice Marrero
delivered the opinion of the Court.
Luis Tamas Rivas lost his life in an accident while working for the Fajardo Sugar Company. After making the corresponding investigation the Manager of the State Insurance Fund decided that the accident was compensable, granting a total compensation of $3,302 to Francisco Cepeda Canales, alleged father of the deceased,1 as sole dependent *752of the latter. He set forth in his decision that “pursuant to the provisions of § 3 of the Workmen’s Accident Compensation Act . . . Francisco Cepeda Canales is hereby directed to invest the amount of the compensation either wholly or in part in the purchase of a farm and or dwelling, in the acquisition of a profitable business or in any other profitable investment . . and that “meanwhile he shall be paid $50 per month, chargeable to the compensation granted, for his support and retroactive to the month immediately following the date of the workman’s death. . .”
Cecilia Rivas, uterine sister to the workman, objected and timely appealed to the Industrial Commission. After a lengthy hearing, the Commission decided that the only person who depended on the deceased at the time of his death was his uterine sister, and rendered a decision to that effect. Cepeda Canales moved for reconsideration thereof and when his motion was denied he appealed to this Court on a writ of review. We issued the writ and he now insists that the Commission erred (1) in admitting in-evidence depositions taken from the record of the State Insurance Fund without granting him the opportunity to face the opposing witnesses, and (2) in limiting the application of § § 142, 143 of the Civil Code, (1930 ed.) to descendants to the exclusion of legitimate ascendants.
At the hearing before the Commission the intervener herein, Cecilia Rivas, introduced as her witnesses Juan Enrique Rivas, Inés Fellicier and Dolores Canales. She also testified. After introducing the oral testimony her counsel stated that he wished to have separated from the record of the investigation carried out by the State Fund the sworn statements taken by one of its investigators and that once separated, he offered those statements in evidence. The counsel of the State Fund firmly and repeatedly objected, *753but this notwithstanding the Commission admitted that testimony in evidence. From its decision it appears that on weighing the evidence presented the Commission not only considered the oral testimony offered by appellant Cecilia Rivas, but also the testimony of Modesto Dávila Rivera, Gregorio Salgado Rodríguez and Francisco Cepeda, offered by petitioner himself, as well as the alleged testimony which had been separated. After weighing that evidence, we repeat, the Commission concluded that Cecilia Rivas was the only dependent of the deceased workman.
Cepeda Canales’ fundamental contention is that by admitting in evidence the aforementioned testimony, he was deprived of his right to cross-examine the affiants and that the decision rendered was contrary to due process of law. We disagree.
 Pursuant to the provisions of § 37 of the Workmen’s Accident Compensation Act (No. 45 of April 18, 1935, pp. 250, 320) :2 “Information acquired by virtue of the provisions of this Act by the Industrial Commission, by the Manager of the State Fund . . . shall be considered as of a private nature . . .” but “nothing in this Section shall be construed as prohibiting the inspection by the interested party or by his attorney, of the reports and all other documents connected with this case.” Availing herself of this right, appellant Cecilia Rivas prayed the Commission to order the Manager of the State Fund to allow her to inspect the record of the investigation made by him in the case. The Commission so ordered.
On the other hand, § 6 of the aforecited Act3 contains a Provided clause to the effect “That the records of the investigation of cases in accordance with this Act, now in the possession of the Manager of the State Fund, shall be admit*754ted as evidence by the Industrial Commission.” With such a clear and final provision, it was the duty of the Commission, when the testimony appearing in the record of the State Fund, duly disgorged and identified, were presented, to admit them in evidence. Alemañy v. Industrial Commission, 63 P.R.R. 578; cf. Negrón v. Corujo, 67 P.R.R. 371, 374. Besides, in deciding the question raised, the Commission could not overlook such testimony, instead it was its duty to consider them, which it did. If the testimony to which we have referred was taken by an investigator of the State Fund and served as a basis for the latter to reach the conclusion that the only person that depended on the deceased was Francisco Cepeda Canales, the presumption was that such testimony was adverse to appellant Cecilia Rivas. This notwithstanding, she chose to offer it in evidence in addition to the documentary evidence to which we have already referred. Such testimony, we repeat, was clearly admissible in evidence. If Cepeda Canales wanted to examine more extensively the persons who had given the testimony it would have been very easy for him to ask the Commission to summon those persons and set a day for a hearing. Montaner v. Industrial Commission, 51 P.R.R. 446. He failed to do so. He merely objected to their admissibility in evidence, because he was entitled to cross-examine those persons, offering in addition the oral testimony of the aforementioned witnesses, including his own. We do not see that the respondent Commission erred in admitting such testimony in evidence.
The second error assigned was not committed either. Sections 142 and 143 of the Civil Code, 1930 ed., define what is understood by support and who are obliged to support each other. Those Sections have nothing to do with the case at bar, not only because pursuant to the express provisions of § § 149 and 150 of the same Code the obligation ceases with the death of the person obliged to give sup*755port or with the death of the recipient, but also because the matter involved herein is regulated by a special law. This case deals with the accidental death of a workman whose employer was insured with the State Insurance Fund. The Workmen’s Accident Compensation Act is applicable to this case.
It is undeniable that the latter Act is one of dependency. It has been repeatedly so held by this Court — see Montaner v. Industrial Commission, 58 P.R.R. 269, 275; Rodriguez v. Industrial Commission, 58 P.R.R. 113, 116; De Jesús v. Osorio, 65 P.R.R. 601, 603 — . See also 58 Am. Jur., pp. 684, 685, § § 161, 162.
Section 3, as amended by Act No. 284 of May 15, 1945, pp. 1036, 1048 unmistakably demonstrates this. Insofar as pertinent it provides:

“Compensation in Case of Death

“5. — If, as a result of injuries or disease suffered under the conditions specified in Section 2 of this Act, the death of the workman or employee occurs . . . and the workman or employee leaves no relative who depended on him for support, . . .
“Should the workman or employee leave a widow, parents,... any of whom were wholly or partly dependent for their support on the earnings of the deceased workman or employee at the time of his death, .... Said compensation shall be distributed among the aforesaid relatives according to the condition, needs, and degree of relationship and dependence of each, ....
“In default of the aforesaid persons, the foster father or mother, the foster children, or the brothers and sisters under eighteen (18) years of age, . . . who were wholly or partly dependent on the earnings of the deceased workman or employee shall receive a compensation ....
“In default of the abovementioned persons, the foster brothers and sisters under eighteen (18) year of age, . . . who depended mainly on what the deceased workman or employee earned, shall receive a compensation ... .” (Italics ours.)
Furthermore, the Workmen’s Accident Compensation Act is a special law. Pursuant to § 12 of the Civil Code “in matters which are the subject of special laws, any deficiency in *756such laws shall be supplied by the provisions of this Code.” In this respect, the special law governing this case does not have any deficiency whatever. It expressly provides who shall receive compensation in case of the accidental death of a workman. In so doing it always refers to persons who depend on the deceased workman or employee for their support, or that “were wholly or partly dependent for their support on the earnings of the deceased workman or employee at the time of his death,” etc. Dependency is a question of fact to be determined by the trier — the Industrial Commission in first instance, in Puerto Rico — taking into consideration all the circumstances of each particular case., Cruz v. Workmen’s Relief Com., 35 P.R.R. 937, 939; Bradbury’s Workmen’s Compensation, 3rd ed., p. 747; Schneider’s Workmen’s Compensation, Permanent Ed., Vol. 9, p. 19, § 1905; Weisgerber v. Workmen’s Compensation, 292 N. W. 627, 128 A.L.R. 1482, 1488; 13 A.L.R. 686; 30 A.L.R. 1253. The legal obligation to support standing alone will not establish actual dependency. In re Konin, 202 P.2d 239, 241; Campbell’s Workmen’s Compensation, Vol. 1, p. 777, § 878; Bradbury’s op cit., p. 743. The fact that pursuant to § 143, paragraph 4 of the Civil Code, parents and illegitimate children are obliged to support each other, must not, and does not, establish a presumption of dependency.
 The dependency to which the Workmen’s Accident Compensation Act refers is a real, present relation which must exist at the time of the workman’s death. Schneider’s, op cit., Vol. 9, pp. 5 and 11, § § 1901 and 1902. If Tamas Rivas’ presumptive father did not really depend for his daily support on his son’s earnings, the mere fact that once the illegitimate paternity is proved, there is the legal obligation to support, does not establish any presumption of dependency. Dependency, we repeat, is a question of fact to be determined by the trier. To prove that his presumptive father depended for his support on the deceased workman, it was not enough that the decedent occasionally sent him groceries.
*757In Drouin v. Ellis C. Snodgrass Co., 23 Atl.2d 631, one Rosaire Drouin, twice married, died as a result of a labor accident. He was survived by a widow and a stepson, with both of whom he was living, and by a daughter from his first marriage. The mother of the latter died in childbirth and the girl when still an infant went to live with her paternal grandparents in Canada. The deceased employee sent his daughter occasionally small amounts of money for her support and at one time paid for the maintenance of the child for a whole year in a convent. At the accidental death of her father a claim was filed in favor of the minor. In deciding against her the Supreme.Court of Maine stated:
“It is argued orally and on the brief, however, that the legal obligation of a parent to support his minor child in itself establishes statutory dependency entitling the claimant to compensation. This contention is too broad. True it is that in this jurisdiction a father is bound by law to support his minor children. [Citations.] And for failure to do so severe penalties are provided by statute. [Citations.] Dependency, however, as known to the Workmen’s Compensation Laws is something different from the right to have support or the duty of a parent to render it. In the absence of express statutory authority therefor, it is generally held that a finding of dependency cannot rest on proof alone of the relation of parent and child but there must be some evidence of a reasonable probability and expectation that the obligation of the parent will be fulfilled and thereby have some real as well as mere theoretical value.” (Italics ours.)
In this jurisdiction we have two cases where this question has been decided adversely to petitioner’s contention. They are Vázquez v. Workmen’s Relief Com., 35 P.R.R. 927 and Cruz v. Workmen’s Relief Com., supra. In the former the claimant’s son worked as watchman of a farm. While in the performance of his duties as such, the shotgun which he carried was accidentally discharged through his left side. As a result thereof he died. His father filed a claim alleging that he depended on the deceased workman for support. The evidence established that the son was earning $15 a month *758and was supporting a concubine and that the statement of the father was so exaggerated that the lower court was justified in not believing it. This Court concluded that it had no doubt in respect to “the failure of the plaintiff to prove that he was reasonably dependent on his son for support.”
In the second case — Cruz v. Workmen’s Relief Commission — the claimant’s son died as a result of an accident which happened while he was working as a carpenter. The Commission, after investigating the case, denied the petition on the ground that the father claimant “did not in any manner depend on what his deceased son had earned.” In the opinion delivered by this Court it was stated:
“At all events, even if it be admitted that José Cruz on a certain occasion gave his father some money, that does not establish the reasonable dependency to which the law refers, inasmuch as it is not enough that Manuel Cruz merely derived some benefit from his son’s salary to reach that conclusion.”
Section 11 of the Act — Act No. 45 of 1935 — as amended by Act No. 121 of May 2, 1940, p. 728, provides that:
“Any interested party may present certified copies of an order or decision of the Industrial Commission, in accordance with this Act, against which a petition for review has been filed and a decision rendered thereon, a review of which before the Supreme Court of Puerto Rico may be requested within the term of fifteen (15) days after notification thereof; Provided, That said review may be granted only on questions of law, or upon appreciation of the evidence when such evidence is of an expert nature.” (Italics ours.)
Taking into consideration the evidence introduced, the Commission determined the person who depended on Tamas Rivas at the time of his death and it granted the total compensation for his death to that person. Its conclusion in this respect has ample support in the evidence. Although some of the grounds set forth in its decision may have been *759erroneous, its conclusion is correct and must be upheld. Cf. Heirs of Muñoz v. Cepeda, 72 P.R.R. 554, 568.
The decision appealed from will be affirmed.

 We say alleged father because it appears from the evidence that Cepeda Canales was not the legitimate or natural father of Tamas Rivas, but that he had had relations with the latter’s mother.


 The amendment introduced to that Section by Act No. 185 of May 2, 1952 (pp. 384, 388) in nowise changed the pertinent part thereof.


 Act No. 405 of May 11, 1951 (p. 1058) amended this Section, but the former Provided clause remains as copied above.